DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/11/2020 has been entered.
                                                 Status of claims 
Claims 1-35 as amended and new claims 36-38 as filed on 9/21/20202 are pending.
Claims 1-16, 19-21, 23 and 28-35 as amended and new claims 36-38 as field on 9/21/2020 are under examination in the instant office action. 
Applicant’s election without traverse of species 1 (“human or animal”) in the reply filed on 10/10/2019 was/is acknowledged.
Claims 17, 18, 22, 24-27 (claim 27 depends on non-elected claim 26) were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species 2-5 (2: Soil, sludge or animal bedding; 3:  Aqueous environment or waste water; 4: Food or food stuff suspected in spoilage; 5: Live fish or shellfish residing 
Claim 24 (Group II: a product) was withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 7/18/2019.
Claim Objections
Claim 27 is  objected to because of the following informalities:
Claim 27 as presented on 9/11/2020 has improper claim identifier. Claims 27 is “withdrawn” because it depends on non-elected claims 26. 
Appropriate correction is required.
Information Disclosure Statement
The IIDSs filed on 11/5/2021 and 12/29/2020 were considered. The cross-out signs indicate two NPL references that were provided in unreadable form; and, thus, cannot be read and evaluated. One of references misses date/year of publication. 
Claim Rejections - 35 USC § 112
Indefinite
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 28 and 32 recite phrase “further” comprises administering (line 2) in the method of claim that recites practicing administering step. Thus, it is unclear what is practiced as “further” or intended as “further” administering step. Is there another additional administering step?   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 14-16, 19-21, 23 and 28-35 as amended and new claims 37 and 38  remain/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Xia (Asian-Aust J Anim Sci., 2004, Vol.17, No. 12, pages 1712-1716).
The reference by Xia teaches a method for modulating bacteria in animals, wherein the method comprises steps of identifying bacteria E.coli as a cause of diarrhea and administering an effective amount of an agent which is an absorbent material such as copper-bearing montmorillonite. The reference by Xia explicitly acknowledges that incidence of diarrhea and counts of E.coli in gastrointestinal tract were reduced (abstract) upon administration of copper-bearing montmorillonite. 
Thus, the cited method comprises same active steps as encompassed by the claimed method including: 1) identifying bacteria which causes intestinal bacterial E.coli and/or metabolites thereof including “quorum signal molecules”. Thus, the cited method is considered to anticipate claims 1-3. 
In particular, the disclosed E.coli is the same “specific” bacteria for which “quorum sensing” feature is to be inhibited as claimed (claims 20, 21, 30, 34). The “quorum signal molecules” to be inhibited/absorbed would be the same as those associated with the same target infectious bacteria E.coli within the meaning of the claims and, thus, would include claimed AHL, PQS, AI-1 signal, AI-2 signal (claims 1-3, 21, 29, 33).   
The disclosed copper-bearing montmorillonite is an absorbent or a sorbent mineral which is a clay processed by heat treatment, by ion-exchange reaction (page 1713, col. 1, par. 1) and “functionalized” within the broadest reasonable meaning of the claims. Montmorillonite comprises silica, aluminum oxide silicate oxide. Montmorillonite is also phyllosilicate, alumino-silicate and components of fuller’s earth. Montmorillonite is inorganic sorptive material. Thus, the cited therapeutic control agent is the same as claimed “adsorbent/catalytic inhibitor” material (claims 1-11, 14, 15, 31, 35). 
In the cited method “an environment” under treatment is an animal or a pig, and, thus, “environment” under treatment is “animal environment” including animal “gastrointestinal tract” wherein the disease-causative bacteria resides and is to be inhibited within the meaning of the claims (1-3, 16, 19). 
E.coli in jenunal (intestinal) contents were reduced but not totally eliminated as result of montmorillonite administration. Thus, montmorillonite inhibited viable bacteria E.coli and its biological function without totally killing bacteria E.coli within the broadest meaning of the claims 37 and 38.
Therefore, the method disclosed by the cited reference by Xia is considered to anticipate the claimed method because it comprises same active steps and same structural elements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-16, 19-21, 23, 28-35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (Asian-Aust J Anim Sci., 2004, Vol.17, No. 12, pages 1712-1716), Surette et al. (“Quorum sensing in Escherichia coli, Salmonella typhimurium, and Vibrio harveyi: A new family of genes responsible for autoinducer production”. Proc. Natl. Acad. Sci. USA. February 1999, Vol.96, pages 1639-1644) and .
The reference by Xia is relied upon as explained above for the teaching of a method for modulating/inhibiting bacterial flora in animals, wherein the method comprises steps of identifying bacteria E.coli which causes intestinal bacterial disbalance or diarrhea; and administering an effective amount of an agent which is an absorbent material such as copper-bearing montmorillonite. 
The cited reference by Xia acknowledges that administration of montmorillonite resulted in reduction of diarrhea and in reduction of viable E.coli counts. 
The reference by Xia does not explicitly recognizes a mineral absorption of quorum sensing molecules as a mechanism of action of montmorillonite administration on reduction of E.coli.
However, it is known that quorum-sensing bacteria including E.coli, Salmonella, Vibrio produce, release, and respond to acyl-homoserine lactones (also called autoinducers) that accumulate in the external environment as the cell population grows (see reference by Surette at introduction, page 1639). It is also know that clays including montmorillonites absorb quorum sensing molecules such as acyl-homoserine lactones and, thereby, remove them from environment where bacteria grow (see reference by Pullin Liu, abstract).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to recognize that reduction of diarrhea and intestinal counts of E.coli in pigs under administration of clay montmorillonite in the E.coli in their external environment as the cell population grows.
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-16, 19-21, 23, 28-35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (Asian-Aust J Anim Sci., 2004, Vol.17, No. 12, pages 1712-1716), Surette et al. (“Quorum sensing in Escherichia coli, Salmonella typhimurium, and Vibrio harveyi: A new family of genes responsible for autoinducer production”. Proc. Natl. Acad. Sci. USA. February 1999, Vol.96, pages 1639-1644) and Pulin Liu et al (“Adsorption of N-acyl-Homoserine Lactone onto Colloidal Minerals Presents Potential Challenges for Quorum Sensing in the Soil Environment”. Geomicrobiology Journal, 2015, 32, pages 602-608) 
as applied to claims 1-11, 14-16, 19-21, 23, 28-35, 37 and 38 above, and further in view of  Williams (Environ Sci technol., 2001, 45, 3768-3773), WO 2010/028215 (Kemp), US 2014/0099373 (Broomhead et al), Oliver et al (Pig Progress Magazine, 2014, 30/5, pages 1-3) and Haska (Microb Ecol., 1981, 7:331-341). 
E.coli which causes intestinal bacterial disbalance or diarrhea; and administering an effective amount of an agent which is an absorbent material such as copper-bearing montmorillonite.
In particular, the cited reference by Xia is teaches the use of montmorillonite for inhibiting infection by E.coli. However, it is well known that clays and/or montmorillonite are effective antibacterial agent against various bacteria including Pseudomonas, Salmonella, Vibrio as evidenced by Williams (see introduction, page 3768) and by WO 2010/028215 (0018, 0044, 0058-0063).   
In particular, the cited reference by Xia is teaches the use of copper-bearing montmorillonite. However, it is well known that clays and/or montmorillonite modified or “functionalized” by addition of yeast components including amino acids and functional proteins are effective antibacterial agents against various bacteria including Pseudomonas, Salmonella, Vibrio as evidenced by US 2014/0099373 (par. 0053, 0076). Yeast components are source of amino acids including histamine and proteins or enzymes.  Furthermore, it is known that lysozyme is an effective alternative to antibiotics in treating animals (see Oliver et al); and combination of clay with lysosome have been known and shown to have lytic activities to at least some extent (Haska).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to administer various forms of modified clays or montmorillonite to animal affected by infectious bacteria with a reasonable expectation of success in inhibiting functions of infectious bacteria because clays and/or 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 36 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Masiello et la. (IDS reference; Environ Sci. Techol. 2013, 47, pages 11496-11503).
	The cited reference by Masiello teaches the use of bio-char for inhibiting a quorum sensing bacteria and decreasing luminescence of the bacteria without killing the bacteria. 
	In particular, the cited reference discloses a method for modulating quorum sensing (QS) of a specific bacteria, wherein the method comprises steps of: 1) identifying bacteria for which quorum sensing is to be inhibited such as E.coli expressing green fluorescent protein (page 11497, col. 2, par. 4); and 2) administering effective amount of control agent (bio-char), which is adsorbent/inhibitor of QS molecules including auto-inducer (AI) acyl homoserine lactone (AHL); for example: see page 11497, col. 2, par. 5). The cited reference teaches that AHL-induced fluorescence was suppressed by addition of bio-char; for example: see page 11499 col.1, last 4 lines. Bio-char is organic sorptive material.
	Thus, the cited reference anticipates claims 1-3 and 36.  

Response to Arguments
Applicant's arguments filed on 9/11/2020 have been fully considered. Some arguments are moot in view of new grounds for rejections. Some arguments are not found persuasive.  . 
With regard to claim rejection under 35 U.S.C. 102(a) (1) as being anticipated by Xia (Asian-Aust J Anim Sci., 2004, Vol.17, No. 12, pages 1712-1716) Applicants’ main argument is that the cited method is based on “killing” bacteria but the claimed method is drawn to modulating bacteria “without killing” in its environment by indirectly modulating bacterial growth and reproduction (response pages 6-7).  	This argument is not found persuasive because modulating bacterial growth means reduction of population of unwanted bacteria as claimed and as disclosed (par. 0014 on page 5); and modulating bacterial population is same as controlling, inhibiting, eliminating, and/or killing unwanted bacteria to reduce unwanted bacterial population as a whole. The cited reference by Xia teaches reduction of population of infectious unwanted bacteria by administering a sorbent material, such as montmorillonite modified with copper, which the same “absorbent/catalytic inhibitor” as claimed (claims 4-11) and as disclosed (table page 31; par. 0139 page 37). Applicant argue that the cited reference recites term “killing” bacteria; however, the as-filed speciation also clearly recognizes “antibacterial” effect of the claimed “absorbent/catalytic inhibitor” as intended. The sorbent material such as montmorillonite clay in the cited method is clearly not an antibiotic as argued for killing effect of antibiotics. By using the same material as claimed the method of the cited reference provides for the same effects as encompassed and/or intended for the claimed method. 
In particular (response page 7), Applicants’ argument points to the figure 3 of the cited reference by Xia that demonstrates disappearance of viable cells in in vitro system upon 2-6 hours of contacting the cell suspensions with montmorillonite.  Applicants further argue that in contrast to this cited disclosure the Applicants’ experiment, as 
This particular argument is not found persuasive with regard to the claimed method because figures, that are argued, demonstrate effects in the in vitro systems, but the claimed invention is directed (as elected by Applicants for species 1 “human or animal”) to in vivo systems that are human or animal environment such as gastrointestinal tract or gut of animals (claim 19, for example). This particular argument as based on the particular figures is not found persuasive because culture  conditions are different  including the use of different bacteria (E.coli for the cited figure 3 and Vibrio for the Applicants’ figure 1C) and the use of different doses of clays (Applicants’ doses are considerably lower). Besides, the value of argument as based on Figure 1C is not clear because it appears to demonstrate that there is no differences in effects between control and the use of montmorillonite.  Thus, it is unclear what is a value or a goal of the claimed method for treating animals infected with pathogenic bacteria if “control agent” does not eliminate pathogenic bacteria in infected animals. 
Furthermore, with respect to the Applicants’ argument about inhibiting bacteria without killing by administering absorbent clay, the cited reference by Xia demonstrates reduction but not a total elimination of diarrhea-causing E.coli in pigs treated with montmorillonite (table 3).
With regard to the teaching by Xia Applicants also argue that the cited reference is silent and does not recognize absorption of QS molecules (response page 8).  
E.coli produce, release, and respond to acyl-homoserine lactones (also called autoinducers) that accumulate in the external environment as the cell population grows (see reference by Surette at introduction, page 1639). It is also know that clays including montmorillonites absorb quorum sensing molecules such as acyl-homoserine lactones and, thereby, remove them from environment where bacteria grow (see reference by Pullin Liu, abstract). Therefore, one having ordinary skill in the art at the time the claimed invention was filed would recognize that reduction of diarrhea and intestinal counts of E.coli in pigs under administration of clay montmorillonite in the method of Xia was affected by montmorillonite absorption of quorum sensing molecules such as acyl-homoserine lactones (autoinducers) that are produced, released, and sensed by the quorum-sensing bacteria including E.coli in their external environment as the cell population grows.
With regard to claim rejection under 35 USC § 103 Applicants’ argument is the same that the cited prior art teaches “killing” bacteria rather than “modulating” (response page 9). 
This argument is not found persuasive because modulating bacterial growth means reduction of population of unwanted bacteria as claimed and as disclosed (par. 0014 on page 5); and modulating is same as inhibiting, eliminating, and/or killing some unwanted bacteria to reduce its population as a whole. The cited secondary reference 
Thus, the cited references are in the same field of endeavor (such as controlling unwanted bacterial population with “absorbent/catalytic inhibitor(s)” including clays and/or modified clays) and they seek to solve the same problems as the instant application and claims (such as controlling unwanted bacterial population), and one of skill in the art is free to select components available in the prior art, In re Winslow, 151 USPQ 48 (CCPA, 1966).
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  
The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Vera Afremova
February 20, 2021

/VERA AFREMOVA/           Primary Examiner, Art Unit 1653